DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on September 20, 2022 has been entered.  Claims 5-6 have been cancelled, claim 20 has been newly added and claims 1 and 12 have been amended.  Therefore, claims 1-4 and 7-20 are currently pending for examination.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1-4, 8, 13-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al. (Inada: US 2004/0097851) in view of Chang et al. (Chang: US 2013/0262634).
 Regarding claim 1, Inada teaches an apparatus for providing a haptic control signal, the apparatus (Fig. 3 and Fig. 6, control device 13, 29 and para 98, a built-in control device 13 for controlling rotation of the motors 5a, 10, and 11 for massaging operations in accordance with an audio signal) comprising: 
a haptic pattern data determiner configured to determine haptic pattern data based on at least one of an audio signal (para 22, a frequency band of the audio signal is selected and processed waveform is arbitrarily extracted, or these are combined, thereby deriving patterns of operation control of plural kinds of drive sources from one type of audio signal) and a predetermined special effect signal; 
a haptic control signal generator configured to generate a haptic control signal for controlling a vibration operation of a haptic device based on the haptic pattern data (para 100, the control portion is provided for each of the motors 5a, 10, and 11 to independently control each of them and para 22, thereby deriving patterns of operation control of plural kinds of drive sources from one type of audio signal); and 
a transmitter configured to transmit the haptic control signal to the haptic device (para 100, the control portion is provided for each of the motors 5a, 10, and 11 to independently control each of them and para 103, Control signals (audio signals) of the motors 5a, 10, and 11 are derived from an external sound source A).
Inada does not explicitly disclose wherein the haptic pattern data determiner is configured to extract haptic pattern data corresponding to the predetermined special effect signal from haptic pattern data stored in a database in advance.
However, the preceding limitation is known in the art of haptic devices. Chang teaches a situation command system to selectively output a special effect (abstract) and the special effect is a haptic effect (para  51 and para 54, vibration) and wherein the haptic pattern data determiner is configured to extract haptic pattern data corresponding to the predetermined special effect signal from haptic pattern data stored in a database in advance (para 43 and para 50, The recognition system 240 in the server 200 determines whether content of the file satisfies the customized at least one trigger condition stored in the storage system 210. For example, the customized at least one trigger condition is when a predetermined word "lonely" appears in the music video, a predetermined pronunciation "travel" is sung by the user, a predetermined graphic "the sun" appears in the music video, or a predetermined action "jumping" is performed by the user. The matching approach may be an exact match and/or a partial match.  and para 51, the server 200 outputs the customized at least one special effect in the storage system 210 to the multimedia apparatus 100. For example, the customized at least one special effect is a special visual effect of "glittering", a special audio effect of "applause" or a special touch effect of "vibration". And para 48, in FIG. 3, steps denoted with a numeric "1", e.g., Step (d1), Step (e1) and Step (f1) indicate that the predetermined at least one special effect and the predetermined at least one trigger condition are utilized. ).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Chang in order to result in more realistic simulation for enhanced entertainment  (Chang: para 55).

Regarding claim 2, the combination of Inada and Chang teaches the apparatus of claim 1, wherein the haptic pattern data determiner is configured to extract an audio bit pattern from the audio signal and determine the haptic pattern data based on the extracted audio bit pattern (Inada: Fig. 4(c) and Fig. 5(c), para 22, a frequency band of the audio signal is selected and processed waveform is arbitrarily extracted, or these are combined, thereby deriving patterns of operation control of plural kinds of drive sources from one type of audio signal).

Regarding claim 3, the combination of Inada and Chang teaches the apparatus of claim 2, wherein the haptic pattern data determiner is configured to divide the audio signal based on a frequency band (Inada: para 101, 16b and 16c), select a signal of at least one frequency band including desired bit pattern information from signals into which the audio signal is divided based on the frequency band (Inada: para 104, operation patterns vary depending on massage positions in such a manner that, in an audio signal derived from jazz as the music source, a signal with a low frequency band such as drum and base is allocated to the control signal of the tapping motor 11, a signal with a medium frequency band such as vocal, piano, and guitar is allocated to the control signal of the kneading motor 10, and a signal with a high frequency band such as a cymbal is allocated to the control signal of the vibration motor 5a. ), and extract the audio bit pattern by performing half-wave rectification on the selected signal of the at least one frequency band (Inada: Fig. 4 and para 101, smoothing circuit has a half wave rectifier).

Regarding claim 4, the combination of Inada and Chang teaches the apparatus of claim 1, wherein the haptic control signal generator is configured to determine at least one of a signal amplitude characteristic, a signal direction characteristic, and a signal state characteristic of the haptic control signal based on the haptic pattern data (Inada: par 118, the volume data and time data of the MIDI signal correspond to voltage i.e. amplitude and time of the control signal and para 121).

Regarding claim 8, the combination of Inada and Chang teaches the apparatus of claim 1, wherein the haptic device is configured to receive the haptic control signal from the apparatus and generate an actuator control signal for controlling an operation of an actuator based on the received haptic control signal (Inada: para 107, the motors are always driven and the massage effects are obtained when the bias units 31 add the signals having the constant value without the audio signal. When the bias units 31 and the gain adjusting units 30 are used together, 30% of the motor speed is set by bias and the remaining 70% is assumed to be a maximum width of variation in the audio signal by gain adjustment, thus adjusting variation in percentage within 70%. This percentage is illustrative. By such an operation, bias component and gain-adjustment component are well balanced and, thereby, continuous massage or massage with musical variation is selected to be mainly used).

Regarding claim 13, the combination of Inada and Chang teaches a haptic device comprising: 
an actuator controller configured to receive a haptic control signal from the haptic control signal providing apparatus of claim 1, to extract haptic pattern data from the received haptic control signal, and to generate an actuator control signal for controlling an operation of an actuator (Inada: Fig. 3, Fig. 6, control device 13, 29 and para 99, the control device 13 controls operations of three types of motors 5a, 10, and 11; and Chang: para 53-54: vibrates) based on the haptic pattern data (para 102, the audio signal extracted by the selected filter to form a power sufficient to drive the motor and see also para 107); and 
an actuator configured to generate a haptic stimulus based on the generated actuator control signal (Inada: Fig.3, Fig. 6, motors 5a, 10, 11 and para 121, a D.C. voltage corresponding to the voltage of the control signal is applied to the D.C. motor, which rotates at a speed according to the D.C. voltage and Chang: para 53-54: vibrates).

Regarding claim 14, the combination of Inada and Chang teaches the haptic device of claim 13, wherein the actuator controller comprises: a direct current (DC) to DC (DC-DC) converter configured to apply DC power to a circuit (Inada: Fig. 6 and para 100, D.C motor and para 106, the gain-adjusting units 30 are each comprised of a circuit that increases or decreases an amplitude of the audio signal output from the corresponding waveform converter 18. The bias units 31 are each comprised of a circuit that adds or removes a signal having a constant value and para 121, a D.C. voltage corresponding to the voltage of the control signal is applied to the D.C. motor, which rotates at a speed according to the D.C. voltage and para 107); and 
a control circuit configured to generate an actuator control signal based on haptic pattern data (Inada: Fig. 3, Fig. 6, control device 13, 29 and para 99, the control device 13 controls operations of three types of motors 5a, 10, and 11 and para 102, the audio signal extracted by the selected filter to form a power sufficient to drive the motor and see also para 107), wherein the actuator is configured to generate the haptic stimulus based on the control signal (Inada: Fig.3, Fig. 6, motors 5a, 10, 11 and para 121, a D.C. voltage corresponding to the voltage of the control signal is applied to the D.C. motor, which rotates at a speed according to the D.C. voltage).

Regarding claim 15, the combination of Inada and Chang teaches the haptic device of claim 14, wherein the control circuit is configured to generate the control signal based on a bridge circuit (Inada: Fig. 5(b)).

Regarding claim 16, the combination of Inada and Chang teaches the haptic device of claim 14, wherein the actuator controller further comprises: an adjuster configured to adjust an intensity of the generated control signal (Inada: Fig. Fig. 6, gain adjusting unit 30 and amplifier 15).

Regarding claim 19, the combination of Inada and Chang teaches the haptic device of claim 16, wherein the actuator controller is configured to generate an actuator control signal that adjusts a form of the control signal by adjusting an amplitude (Inada: para 107, When the bias units 31 and the gain adjusting units 30 are used together, 30% of the motor speed is set by bias and the remaining 70% is assumed to be a maximum width of variation in the audio signal by gain adjustment, thus adjusting variation in percentage within 70%. This percentage is illustrative. By such an operation, bias component and gain-adjustment component are well balanced and, thereby, continuous massage or massage with musical variation is selected to be mainly used) and a phase of the control signal (Inada: para 158, a control signal may be generated so that on-and-off timing of the motor corresponds to the positive and negative values of the demodulated signal pulse).

Regarding claim 20, the combination of Inada and Chang teaches the haptic device of claim 1, wherein the predetermined special effect stored in the database in advance include at least one of a raining effect (Chang; Para 53, a corresponding special effect is only generated when at least two conditions are satisfied. For example, the plurality of conditions is the word "rain" is sung at a tone "of over 400 Hz". The at least one special effect may also be a plurality of special effects. For example, when a user sound volume exceeds 90 decibels, special effects of a shaking image on the monitor and a vibrated microphone are simultaneously presented and para 54, The at least one special effect corresponds to the at least one trigger condition for a corresponding effect. For example, when a music video is played based on a user song request, an image of "raindrops falling" appears on the monitor as the word "rain" appears in the music video) and a gunshot effect.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Chang further in view of Choe et al. (Choe: US 8,369,887 B2).
Regarding claim 7, the combination of Inada and Chang discloses the apparatus of claim 1, but does not explicitly disclose a visualization data generator configured to generate visualization data corresponding to the haptic pattern data, wherein the transmitter is configured to transmit the visualization data to the haptic device.
However, the preceding limitation is known in the art of haptics devices. Choe teaches a device that generates a haptic effect (abstract) a visualization data generator (fig. 1, control 18) configured to generate visualization data corresponding to the haptic pattern data (Fig. 4 and Col. 9 lines 10-25: If the haptic-effect signal is generated, the controller 180 may visualize (e.g., generate) a haptic-effect pattern as an image (S15) and display the visualized image on a screen of the mobile terminal while generating the haptic effect), wherein the transmitter is configured to transmit the visualization data to the haptic device (Fig. 1, controller 180 sends signals to output unit 150 which includes display and haptic modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a visualization data generator as taught by Choe in order to visualize various information regarding a haptic effect generated in response to a haptic-effect signal such as the intensity, pattern, frequency, moving direction and/or moving speed of the haptic effect and thus to help a user easily identify the haptic effect with his or her sense of vision, rather than with his or her sense of touch (Choe: Col. 18 lines 14-20).

Claim 9, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Chang further in view of Ullrich et al. (Ullrich: US 9,891,714 B2)
Regarding claim 9, the combination of Inada and Chang teaches the apparatus of claim 1 and a receiver configured to receive a haptic control signal from the haptic control signal providing apparatus of claim 1 and an actuator configured to generate a vibration (Chang; Para 53-54). The combination of Inada and Chang does not explicitly disclose  a haptic pattern data extractor configured to extract haptic pattern data from the received haptic control signal; and an actuator controller configured to generate an actuator control signal for controlling an operation of the actuator based on the extracted haptic pattern data.
However, the preceding limitations is known in the art of haptic devices. Ullrich teaches a haptic device (Fig. 1) comprising: 
a receiver configured to receive a haptic control signal from a haptic control signal providing apparatus (Col. 4, lines 8-25: HD haptic effect signal is received and Fig. 2, 201); 
a haptic pattern data extractor configured to extract haptic pattern data from the received haptic control signal (Fig. 2, 203 and Col. 4 lines 33-40: an SD signal is extracted from HD signal); 
an actuator configured to generate a vibration (Col. 3 lines 33-53: actuator 18 generates vibratory haptic effects); and 
an actuator controller configured to generate an actuator control signal for controlling an operation of the actuator based on the extracted haptic pattern data (Fig. 2, step 205 and Col. 4 lines 40-45: SD signal is converted to motor signals).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Ullrich in order to provide an HD-like haptic effect without the need to an HD actuator (Ullrich: Col. 6 lines 45-50).

Regarding claim 10, the combination of Inada, Chang and Ullrich teaches the haptic device of claim 9, wherein the haptic pattern data extractor is configured to restore the haptic pattern data based on at least one of a signal amplitude characteristic, a signal direction characteristic, and a signal state characteristic of the haptic control signal (Ullrich: Col.2 lines 43-51, Processor 12 can decide what haptic effects are to be played and the order in which the effects are played based on high level parameters. In general, the high level parameters that define a particular haptic effect include magnitude, frequency and duration.).

Regarding claim 12, the combination of Inada, Chang and Ullrich teaches the haptic device of claim 9, wherein the haptic pattern data is generated by the haptic control signal providing apparatus based on at least one of audio data and predetermined special effect data (Ullrich: Col. 4 lines 12-25: HD signal is derived from using one or more sensors that capture high resolution, wide band acceleration and/or audio signals and Col. 4 line 33-35).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Inada, Chang and Ullrich further in view of Choe.
Regarding claim 11, the combination of Inada, Chang and Ullrich teaches the haptic device of claim 9, but does not explicitly disclose wherein the receiver is further configured to receive visualization data corresponding to the haptic pattern data from the haptic control signal providing apparatus, and the haptic device further comprises: a visualization data display configured to display characteristic information of the haptic pattern data based on the received visualization data.
However, the preceding limitation is known in the art of haptics devices. Choe teaches a device that generates a haptic effect (abstract) and further teaches wherein the receiver is further configured to receive visualization data corresponding to the haptic pattern data from the haptic control signal providing apparatus, and the haptic device further comprises: a visualization data display configured to display characteristic information of the haptic pattern data based on the received visualization data (Fig. 4 and Col. 9 lines 10-25: If the haptic-effect signal is generated, the controller 180 may visualize (e.g., generate) a haptic-effect pattern as an image (S15) and display the visualized image on a screen of the mobile terminal while generating the haptic effect and Fig. 1, controller 180 sends signals to output unit 150 which includes display and haptic modules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a visualization data generator as taught by Choe in order to visualize various information regarding a haptic effect generated in response to a haptic-effect signal such as the intensity, pattern, frequency, moving direction and/or moving speed of the haptic effect and thus to help a user easily identify the haptic effect with his or her sense of vision, rather than with his or her sense of touch (Choe: Col. 18 lines 14-20).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Chang further in view of Sumioka (US 2016/0329836 A1).
Regarding claim 17, the combination of Inada and Chang teaches the haptic device of claim 16, but does not explicitly disclose wherein the adjuster is configured to adjust the intensity of the control signal by adjusting a turns ratio of a coil connected to the actuator through a switch.
However, the preceding limitation is known in the art of haptics devices. Sumioka teaches a vibrating-element driving circuit including a transformer and a coil as elements for stepping up a voltage (abstract) and further teaches wherein the adjuster is configured to adjust the intensity of the control signal by adjusting a turns ratio of a coil connected to the actuator through a switch (para 6, step-up ratio thereof can be freely adjusted by a turn ratio between a primary winding coil and a secondary winding coil of the transformer.)
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide an adjuster as taught by Sumioka in order to provide a large driving voltage required by the vibrating element (Sumioka: para 6).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Inada in view of Chang further in view of Moriyasu (6,027,463).
Regarding claim 18, the combination of Inada and Chang teaches the haptic device of claim 16, but does not explicitly disclose wherein the adjuster is configured to adjust the intensity of the control signal through a variable resistor.
However, the preceding limitation is known in the art of haptics devices. Moriyasu teaches a system to customize the vibrator mood to be modified in tune with user’s mood and rhythm of the music (abstract) and further teaches configured to adjust the intensity of the control signal through a variable resistor (Col. 4 lines 65-Col. 5 lines 7: The signal level is controlled by means such as variable resistor potentiometers or Automatic Gain Control (AGC). The input processor can also contain certain functions such as noise filters, bass or treble boosting circuits. AGC can be accomplished by various well-known methods, such as the use of variable resistive elements).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a variable resistor as taught by Moriyasu as a known implementation in the base process of adjusting the gain with the predictable result of outputting the adjusted signal level.
Response to Arguments
Applicant's arguments filed on September 20, 2022 have been fully considered but they are moot in view of new grounds of rejections.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior arts cited for the record but not used in Office Action, are listed in attached PTO-892. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nay Tun whose telephone number is (571)270-7939.  The examiner can normally be reached on Mon-Thurs from 9:00-5:00. If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Curtis Kuntz can be reached on (571) 272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Nay Tun/Primary Examiner, Art Unit 2687